DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 13-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu et al. (US 2022/0182659 Al), hereinafter referred to as Xiu, in view of Zhang et al. (US 2021/0368198 Al), hereinafter referred to as Zhang. 
Regarding claim 1, Xiu discloses computer-implemented method, comprising:
 receiving a bitstream of video data (See [0062]- an incoming video bitstream); 
enabling or disabling a coding mode for a video sequence, based on a first flag in the bitstream, wherein the coding mode comprises a prediction refinement with optical flow (PROF) mode (See [0151]- sps_bdof_prof_enabled_flag specifies whether the bidirectional optical flow and prediction refinement with optical flow is enabled or not); and 
determining, based on a second flag in the bitstream, whether a third flag is present in the bitstream (See [0152]- sps_bdof_prof_dmvr_slice_preset_flag specifies when the flag slice_disable_bdof_prof_dmvr_flag is signaled at slice level.), wherein the determining of whether the third flag is present in the bitstream comprises:
 in response to the second flag being equal to a first value, determining the third flag is present in the bitstream (See [0152]- When the flag sps_bdof_prof_dmvr_slice_preset_flag  is equal to 1, the syntax slice_disable_bdof_prof_dmvr_flag is signaled for each slice), or 
in response to the second flag being equal to a second value, determining the third flag is not present in the bitstream (See [0152] - when sps_bdof_prof_dmvr_slice_present_flag is
equal to 0), the syntax slice_disabled_bdof_prof_dmvr_flag will not be signaled at slice level), and enabling or disabling the coding mode based on the first flag (See [[0151]- sps_bdof_prof_enabled_flag specifies whether the bidirectional optical flow and prediction refinement with optical flow is enabled or not).  
Xiu does not explicitly disclose the third flag indicating whether the coding mode is enabled or disabled at a level lower than a sequence level.
However, Zhang from the same or similar endeavor of  video compression discloses the third flag indicating whether the coding mode is enabled or disabled at a level lower than a sequence level (See [0517]- a flag named slice_disable_bdof_prof_dmvr_flag is signaled at slice or picture level (such as in the slice header) to control the usage of BDOF, PROF and DMVR in a slice).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Xiu to add the teachings of Zhang as above, in order to control the usage of BDOF, PROF and DMVR in a slice (Zhang, [0517]).
Regarding claim 2, Xiu and Zhang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Xiu does not explicitly disclose the computer-implemented method according to claim 1, wherein the level lower than the sequence level is a slice level or a picture level.
However, Zhang from the same or similar endeavor of  video coding discloses the computer-implemented method according to claim 1, wherein the level lower than the sequence level is a slice level or a picture level (See [0517] - a flag named slice_disable_bdof_prof_dmvr_flag is signaled at slice or picture level (such as in the slice header) to control the usage of BDOF, PROF and DMVR in a slice).
The motivation for combining Xiu and Zhang has been discussed in connection with claim 1, above. 
Regarding claim 4, Xiu and Zhang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Xiu does not explicitly disclose the computer-implemented method according to claim 1 further comprising: detecting the third flag in a slice header of a target slice, wherein the target slice is the target lower-level region; or detecting the third flag in a picture header of a target picture, wherein the target picture is the target lower-level region.
However, Zhang from the same or similar endeavor of  video coding discloses the computer-implemented method according to claim 1 further comprising: detecting the third flag in a slice header of a target slice, wherein the target slice is the target lower-level region; or detecting the third flag in a picture header of a target picture, wherein the target picture is the target lower-level region. See [0517] - a flag named slice_disable_bdof_prof_dmvr_flag is signaled at slice or picture level (such as in the slice header) to control the usage of BDOF, PROF and DMVR in a slice).
The motivation for combining Xiu and Zhang has been discussed in connection with claim 1, above. 
Regarding claim 5, Xiu and Zhang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Xiu discloses the computer-implemented method according to claim 1, wherein the coding mode further comprises at least one of: a bi-directional optical flow (BDOF) mode; or a decoder side motion vector refinement (DMVR) mode See [0151]- sps_bdof_prof_enabled_flag specifies whether the bidirectional optical flow and prediction refinement with optical flow is enabled or not).
Regarding claim 6, Xiu and Zhang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Xiu discloses the computer-implemented method according to claim 1, further comprising: detecting the first flag in a Sequence Parameter Set (SPS) of the video sequence (See [0150], Table 1 - sps_bdof_prof_enabled_flag in a Sequence Parameter Set (SPS)).
Regarding claim 7, Xiu and Zhang disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Furthermore, Xiu discloses the computer-implemented method according to claim 1, further comprising: in response to the coding mode being enabled for the video sequence, detecting the second flag in the SPS of the video sequence. (See [0150], Table 1 – detecting sps_bdof_prof_dmvr_slice_preset_flag in a Sequence Parameter Set (SPS) in response to the coding mode being enabled for the video sequence).
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Xiu discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0200]).
Regarding claim 9, Xiu and Zhang disclose all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim. Further, claim 9 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Xiu discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0200]).
Regarding claim 11, Xiu and Zhang disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 11 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 13, Xiu and Zhang disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 13 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 14, Xiu and Zhang disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Further, claim 14 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 15, Xiu and Zhang disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 15 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 16, Xiu and Zhang disclose all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim. Further, claim 16 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 1.
Furthermore, Xiu discloses a non-transitory computer-readable medium storing a set of instructions that is executable by at least one processor of an apparatus (See [0200]).
Regarding claim 18, Xiu and Zhang disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 18 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 2.
Regarding claim 20, Xiu and Zhang disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 20 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 4.
Regarding claim 21, Xiu and Zhang disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 21 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 5.
Regarding claim 22, Xiu and Zhang disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 22 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 6.
Regarding claim 23, Xiu and Zhang disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Further, claim 23 is rejected under the same art and evidentiary limitations as determined for the computer-implemented method of claim 7.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Examiner, Art Unit 2486